Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 05/05/2022 ("05-05-22 OA"), the Applicant substantively amended independent claims 1, 6 and 11 on 07/01/2022.

Response to Arguments
Applicant's amendments to the independent claims 1, 6 and 11 have overcome the objection to claims 1-15 set forth starting on page 2 under line item number 1 of the 05-05-22 OA.
Applicant's amendments to the independent claims 1 and 6 have overcome the 35 U.S.C. 112(b) rejection of claims 1-10 set forth starting on page 2 under line item number 2 of the 05-05-22 OA.
Applicant's amendments to the independent claims 1, 6 and 11 have overcome the 35 U.S.C. 101 rejection of claims 1-8 set forth starting on page 6 under line item number 3 of the 05-05-22 OA, because the amended claims are patent eligible at Revised Step 2A: Prong Two for reciting additional elements or a combination of additional elements that integrate the abstract idea into a practical application. 



Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, Wang (previously-cited Pub. No. US 2009/0326696 A1 to Wang et al.) teaches a method for in-silico optimization and design of electrolytes, the method comprising:
displaying, a User Interface (UI) 4 (para [0035] - "...displays designs of the three-dimensional electrochemical cell on the graphical display device 4."; see Fig. 8A) implemented by one or more processors 1 (para [0035] - "a computer 1"), to receive a least one user input 3 (para [0035] - "a mouse 3"), wherein the UI 4 provides:
	a user requirement module 12 (para [0037] - "FIG. 2 depicts the tool 12 of the present invention regarding computer-aided design of a three-dimensional electrochemical cell..."; see FIGs. 8A-8D; see also FIG. 9) for specifying a first user input comprising
		1) a battery (lithium manganese oxide battery as disclosed in para [0045]) from a list of battery types (para [0044] - "With the process shown in FIG. 5, the designer will generate two sets of database structure for the existing and newer design of electrochemical cells.") and
		2) a user requirement from a list of requirements indicating a user objective related to an electrolyte (para [0048] - "LiClO4 and PEO as polymer electrolyte") to be designed for use in the battery, wherein performance of the battery is to be optimized for the user requirement specified for the electrolyte;
		an operating parameters module 61 (para [0044] - "Then, the designer inputs the material properties by clicking on 'Material Properties' button (61 in FIG. 8A),") to select a third user input comprising one or more operating parameters; and
		a constraints module (governing equations and boundary conditions as described in para [0044] in Fig. 8A of buttons 62 and 62.) for specifying a fourth user input (boundary conditions) comprising constraints on values of one or more properties of the electrolyte;
selecting, via an initiation module (para [0039] - "The database is then loaded into the finite element method simulation program...The finite element method simulation program gathers the structural database...") implemented by the one or more processors 1, a simulation module 17 (para [0038] - "FIG. 3 illustrates the simulation program 17 used as the engine of the present invention."; ) from a plurality of simulation modules providing molecular modeling simulations, wherein selection of the simulation module is based on the user requirement specified in the user requirement module (para [0039] - "...The designer then compares the simulation results and the desired performance parameters. If the errors between simulated results and desired performance parameters are within acceptable tolerances, the simulated setup of the three-dimensional electrochemical cell is accepted. If the errors are not within the acceptable tolerances, the design of the three-dimensional electrochemical cell is systematically changed and the design process (1) to (7) is repeated until errors are within the acceptable tolerance.");
performing, using the selected simulation module, implemented by the one or more processors 1, simulation to create simulation files, in accordance with the battery, the one or more salts, the one or more solvents and the additives (para [0039]; see also para [0044]-[0046] as an example).
Nevertheless, the independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
executing, using a solver module implemented by the one or more processors, the simulation files in accordance with the user requirement, the one or more operating parameters and the constraints on values of the one or more properties of the electrolyte, wherein the execution of simulation files provides a plurality of simulation output data files capturing variation of one or more properties of the electrolyte against the user requirements and
verifying, using an optimization module implemented by the one or more processors, the one or more properties of the electrolyte against the constraints on values of one or more properties of electrolyte to check whether the one or more properties of the electrolyte are satisfied or not and
if the one or more properties of the electrolyte are not satisfied, then triggering the constraints module and an initiation module to tweak on the values of the constraints of the one or more properties of the electrolyte to create simulation files; and
re-executing the simulation files obtained for the tweaked values of the constraints of the electrolyte by the optimization module implemented by the one or more processors, until the one or more properties of the electrolyte are satisfied, wherein the user requirement specifies requirement of an optimal battery performance against the specified at least one user input; and
displaying on the UI, by the one or more processors, a set of simulation output data files from the plurality of simulation output data files that provide the optimal battery performance, and
providing one or more optimal properties of the electrolyte or optimal components of electrolytes for operational requirement of the battery and/or recommending optimal operating conditions for obtaining the best performance out of the electrolyte.
Claims 2-5 are allowed, because they depend from the allowed independent claim 1.

Independent claim 6 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6,
execute, using a solver module implemented by the one or more processors, the simulation files in accordance with the user requirement, the one or more operating parameters and the constraints on values of the one or more properties of the electrolyte, wherein the execution of simulation files provides a plurality of simulation output data files capturing variation of one or more properties of the electrolyte against the user requirements and
verify, using an optimization module implemented by the one or more processors, the one or more properties of the electrolyte against the constraints on values of one or more properties of electrolyte to check whether the one or more properties of the electrolyte are satisfied or not and
if the one or more properties of the electrolyte are not satisfied, then triggering the constraints module and an initiation module to tweak on the values of the constraints of the one or more properties of the electrolyte to create simulation files; and
re-execute the simulation files obtained for the tweaked values of the constraints of the electrolyte by the optimization module implemented by the one or more processors, until the one or more properties of the electrolyte are satisfied, wherein the user requirement specifies requirement of an optimal battery performance against the specified at least one user input; and
display on the UI, by the one or more processors, a set of simulation output data files from the plurality of simulation output data files that provide the optimal battery performance, and
provide one or more optimal properties of the electrolyte or optimal components of electrolytes for operational requirement of the battery and/or recommending optimal operating conditions for obtaining the best performance out of the electrolyte.
Claims 7-10 are allowed, because they depend from the allowed independent claim 6.

Independent claim 11 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, 
executing, using a solver module implemented by the one or more processors, the simulation files in accordance with the user requirement, the one or more operating parameters and the constraints on values of the one or more properties of the electrolyte, wherein the execution of simulation files provides a plurality of simulation output data files capturing variation of one or more properties of the electrolyte against the user requirements and
verifying, using an optimization module implemented by the one or more processors, the one or more properties of the electrolyte against the constraints on values of one or more properties of electrolyte to check whether the one or more properties of the electrolyte are satisfied or not and
if the one or more properties of the electrolyte are not satisfied, then triggering the constraints module and an initiation module to tweak on the values of the constraints of the one or more properties of the electrolyte to create simulation files; and
re-executing the simulation files obtained for the tweaked values of the constraints of the electrolyte by the optimization module implemented by the one or more processors, until the one or more properties of the electrolyte are satisfied, wherein the user requirement specifies requirement of an optimal battery performance against the specified at least one user input; and
displaying on the UI, by the one or more processors, a set of simulation output data files from the plurality of simulation output data files that provide the optimal battery performance, and
providing one or more optimal properties of the electrolyte or optimal components of electrolytes for operational requirement of the battery and/or recommending optimal operating conditions for obtaining the best performance out of the electrolyte.
Claims 12-16 are allowed, because they depend from the allowed independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        28 July 2022